303 S.W.3d 652 (2010)
Demetrius HUMBLES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93317.
Missouri Court of Appeals, Eastern District, Division Two.
February 23, 2010.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Demetrius Humbles (Movant) appeals from the judgment of the St. Louis County Circuit Court denying his Rule 24.035 motion *653 for post-conviction relief without a hearing. Movant claims that the trial court clearly erred in denying his motion without a hearing because he pled sufficient facts not refuted by the record showing that his plea counsel was ineffective by: (1) threatening him with certain conviction and a life sentence if he went to trial; and (2) failing to investigate three defense witnesses who would have testified in support of Movant's claim that he acted in self-defense.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).